Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 1 of 30 PageID #: 124668




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE




 PerdiemCo LLC,

                        Plaintiff,
                                                         Civil Action No.: ___________
                v.

 Agilis Systems, LLC,                                    JURY TRIAL DEMANDED

                        Defendant.




                                         COMPLAINT

       Plaintiff PerdiemCo LLC (“Plaintiff” or “PerDiem”), by its attorneys, hereby files this

complaint against Agilis Systems, LLC (“Defendant” or “Agilis”) for patent infringement,

alleging as follows:

                                     NATURE OF THE SUIT

       1.      This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code, involving infringement of patents-in-suit identified by

U.S. Patent Nos. 10,382,966 (“the ‘966 patent”); 10,021,198 (“the ‘198 patent”); 9,954,961 (“the

‘961 patent”); 9,871,874 (“the ‘874 patent”); 9,680,941 (“the ‘941 patent”); 10,277,689 (“the

‘689 patent”); 10,602,364 (“the ‘364 patent”); 10,284,662 (“the ‘662 patent”), and 10,397,789

(“the ‘789 patent”).

                                         THE PARTIES

       2.       Plaintiff PerDiem, LLC is a Texas limited liability company with its principal

                                                 1
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 2 of 30 PageID #: 124669




place of business at 505 East Travis Street, Suite 205, Marshall, TX 75670.

       3.        On information and belief, Defendant Agilis Systems, LLC is a Delaware limited

liability company having a place of business at 16305 Swingley Ridge Road, Suite 100, Saint

Louis, Missouri 63017.

         4.      This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. §§ 1331 and 1338(a). Venue is proper in this District under 28 U.S.C. §1400(b) as

 Defendant Agilis Systems LLC is incorporated in this District, and also has a regular and

 established place of business and has committed acts of infringement in this District.

       5.        Defendant maintains continuous and systematic contacts within this District by

selling and offering for sale products and services to customers within this District, and by

offering for sale products and services that are used within this District.

       6.        This Court has specific personal jurisdiction over Defendant pursuant to due

process and the Delaware Long Arm Statute because Defendant, directly or through

intermediaries, have conducted and conduct substantial business in this forum, including but not

limited to: (i) engaging in at least part of the infringing acts alleged herein; (ii) purposefully and

voluntarily placing one or more infringing products or services into the stream of commerce

with the expectation that they will be purchased and/or used by consumers in this forum; and/or

(iii) regularly doing or soliciting business, engaging in other persistent courses of conduct, or

deriving substantial revenue from goods and services provided to individuals in this District.

Venue is proper in this Court under 28 U.S.C. §§ 1391(b)-(d) and 1400(b) for the reasons set

forth above.

                         THE TECHNOLOGY AND THE PATENTS IN SUIT

       7.      Darrell Diem, the inventor of the patents-in-suit, served in the Air Force for four
                                                   2
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 3 of 30 PageID #: 124670




years as an electronics technician. After being honorably discharged, Mr. Diem worked his way

through college to earn degrees in physics and mathematics from Marquette University. Mr. Diem

also obtained a Masters of Business Administration from Michigan State University, and a Masters

of Arts in Pastoral Ministries from St. Thomas University, Miami, Florida. Mr. Diem has worked

for Motorola, Harris Corporation, Time Domain, and other leading technology companies. Mr.

Diem currently teaches computers to students at St. John the Baptist Catholic School.

       8.        Mr. Diem conceived the inventions in the patents-in-suit when his daughter’s car

broke down on a long road trip. Mr. Diem wanted to convey location information for his daughter

in an efficient way that would still protect her privacy. Mr. Diem’s inventions, which have a

broad range of significant applications, are widely used today.

       9.       The ‘874 patent, entitled “A Multi-Level Database Management System and

Method for an Object Tracking Service That Protects User Privacy,” was duly and legally issued

by the United States Patent and Trademark Office on January 16, 2018. A copy of the ‘874

patent is attached hereto as Exhibit A.

       10.       The ’689 patent, entitled “Method for controlling conveyance of events by driver

administrator of vehicles equipped with ELDs,” was duly and legally issued by the United States Patent

and Trademark Office on April 30, 2019. A copy of the ’941 patent is attached hereto as Exhibit B.

       11.      The ’662 patent, entitled “Electronic logging devices (ELD) for tracking driver of

a vehicle in different tracking modes,” was duly and legally issued by the United States Patent and

Trademark Office on May 7, 2019. A copy of the ‘662 patent is attached hereto as Exhibit C.

       12.      The ‘966 patent, entitled, “A Computing Device Carried by A Vehicle for Tracking

Driving Events in a Zone Using Location and Event Log Files,” was duly and legally issued by

the United States Patent and Trademark Office on August 13, 2019. A copy of the ‘966 patent is

                                                   3
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 4 of 30 PageID #: 124671




attached hereto as Exhibit D.

       13.      The ‘789 patent, entitled, “Method for Controlling Conveyance of Event

Information About Carriers of Mobile Device Based on Location Information Received from

Location Information Sources Used by the Mobile Devices,” was duly and legally issued by the

United States Patent and Trademark Office on August 27, 2019. A copy of the ‘789 patent is

attached hereto as Exhibit E.

       14.      The ‘198 patent, entitled, “Software-based Mobile Tracking Service with Video

Streaming When Events Occur,” was duly and legally issued by the United States Patent and

Trademark Office on July 10, 2018. A copy of the ‘198 patent is attached hereto as Exhibit F.

       15.       The ‘364 patent, entitled, “A Method For Conveyances Of Event Information To

Individuals Interested In Locating Drivers Using Mobile Devices Having Phone Numbers” was

duly and legally issued by the United States Patent and Trademark Office on March 24, 2020. A

copy of the ‘364 patent is attached hereto as Exhibit G.

       16.      The ‘961 patent, entitled “Method for Logging Times and Locations of Carriers of

Objects or Electronic Logging Devices (ELDS) or Sensors in Identified User, Driver or Vehicle

Sub-Groups Within a Group or Fleet,” was duly and legally issued by the United States Patent

and Trademark Office on April 24, 2018. A copy of the ‘961 patent is attached hereto as Exhibit

H.

       17.      The ‘941 patent, entitled, “A Location Tracking System Conveying Event

Information Based on Administrator Authorizations,” was duly and legally issued by the United

States Patent and Trademark Office on June 13, 2017. A copy of the ‘941 patent is attached hereto

as Exhibit I.

       18.      Each of the foregoing patents, collectively referred to as the “patents-in-suit” is
                                                 4
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 5 of 30 PageID #: 124672




valid and enforceable.

       19.     PerDiem is the exclusive owner of all right, title, and interest in each of the patents-

in-suit. PerDiem has the right to bring this action to recover damages for any current or past

infringement of these patents. Plaintiff PerDiem has never granted Defendant Agilis a license to

practice any of the patents-in-suit.

                            PERDIEM’S GEOFENCING PATENTS

       20.     The inventions claimed in at least the ‘874, ‘198, and ‘789 patents represent an

improvement to location tracking systems. More specifically, the claims of these patents are

directed to an improved location tracking system that tracks locations of a plurality of mobile

objects or devices in a network employed to provide a tracking service that sends notifications or

alerts after group event conditions which are based on locations of grouped tracked objects are

met.

       21.     Group event conditions may relate to mobile object/device locations and a zone

where the occurrence of an event causes an alert/notification to be sent when grouped vehicles

equipped with GPS devices cross a boundary.

       22.     The claimed inventions provide an improvement over conventional networks by

providing a reliable and efficient way to the service subscribers to track objects and convey the

notifications only to authorized recipients. The claimed inventions provide this benefit by

creating multiple levels of administrative privileges and applying multiple levels of access

control by checking the privileges.

       23.     The multiple levels of administrative privileges includes a first level of

administrative privilege used by a system administrator of the tracking service for controlling

user membership in groups specified by the administrator and a second level of privilege being
                                              5
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 6 of 30 PageID #: 124673




assigned to a second administrator, e.g., a service subscriber, in each group by the system

administer for controlling conveyance of the notifications in the corresponding group such that

the administrator having the first level of administrative privilege does not exercise the second

level of administrative privilege.

          24.     Under this claimed structure, the second administrator has complete control over

who receives the notifications in the group independent of the system administrator and second

administrators of other groups. Interfaces are provided to the second administrator allow for

setting event conditions and alert/notifications for the group.

          25.     As claimed, a first level of access control is used to allow the second

administrator to specify an event condition, i.e. a geo-fence, for the group and specify an access

list such that only identified authorized users on the access list can receive the notification

information, thereby providing total privacy to the second administrators. A second level of

access control is used to allow authorized recipients to access the notifications/alerts.

                PERDIEM’S ELECTRONIC LOGGING DEVICE (ELD) PATENTS

          26.     The inventions claimed in at least the ‘662, ‘689, ‘966, ‘789 and ‘364 patents are

directed to an improved mobile computing devices known as ELDs which are carried in vehicles.

The claimed ELDs execute location tracking applications (LTAs) and the claimed ELD system

and improved method control conveyance of driving event information in a tracking service. The

tracking service has a system administrator that manages privileges of the authorized users,

including administrator of groups of drivers (diver administrators) of the service who log into user

accounts as subscribers in a database management system application (DBMSA) executed in a

server.

          27.     The claimed improvements are directed to using multiple levels of privileges that
                                                6
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 7 of 30 PageID #: 124674




allow driver access to recorded event log files for driving events that occur after detecting that

the vehicles are powered on which cause locating the drivers and recording movement and non-

movement driving events into the event log files.

       28.     The claimed inventions provide that benefit by allowing the drivers to use the

LTAs to log into driver user accounts over a wireless interface provided by the computing

devices and edit, write or enter information into the event log files and sending notifications to

one or more recipients who are authorized by a driver administrator to receive the recorded

driving event information.

                      PERDIEM’S CLAIMS ARE PATENT ELIGIBLE

       29.     The claims in the asserted patents are directed to patent eligible subject matter.

       30.     The asserted patents are directed at providing unconventional computing solutions

that address problems that are particular to computerized location tracking systems.

       31.     The systems, devices and methods of the asserted patents provide for establishing

object location events that may be defined at an application or user level. (See, e.g., ’941 patent

at 2:11-15). The systems, methods and devices of the asserted claims are also directed to

conveying information relating to the object location events to one or more computing devices

which may be associated with corresponding identification codes of one or more users. (Id. at

2:16-19).

       32.     According to one embodiment, an object location event can relate to information

 about a location of an object and information about a zone that is defined by a user. (Id. at

 2:23-25). In another embodiment, information about a location can be derived from a location

 information source that is associated with an object and the object location event may occur by

 satisfaction of a defined relationship or condition between an object location information and
                                                  7
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 8 of 30 PageID #: 124675




 user-defined zone information. (Id. at 2:26-31).

       33.     Providing computerized location tracking systems with systems, devices and

methods in the manner claimed in the PerDiem patents in suit solved challenges over the

techniques and systems known in the art at the time. Thus, the claims of the asserted patents

contain inventive concepts, being both novel and unconventional, which are sufficient to render

the asserted patent claims to be patent eligible.

       34.     In particular, prior to the priority date of the asserted patents, in systems, such as

traditional location tracking systems, information about the mere location of a device might be

conveyed but without the correlation of events with location of objects and the conveyance of

information about such events to computing devices. (Id. at 1:55-60).

       35.     The PerDiem patents in suit overcame these disadvantages by, for example,

describing and enabling systems, devices and methods for delivering information about a

location that is derived from a location information source that is associated with an object and

the object location event that may occur by satisfaction of a defined relationship or condition

between an object location information and user-defined zone information (id. at 2:26-31), and

conveying information relating to the object location events to one or more computing devices

which may be associated with corresponding identification codes of one or more users (id. at

 2:16-19).

       36.     The inventions of the asserted patents resolve technical problems related to

interactive location tracking technology. For example, the inventions allow remotely located

parties to interact in a computerized environment in real time with one or more users, which,

on information and belief, is exclusively implemented using computer technology.

       37.     The claims of the PerDiem patents in suit do not merely recite the performance of
                                              8
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 9 of 30 PageID #: 124676




some method known from the pre-Internet world along with the requirement to perform it on the

Internet. Instead, the claims of the asserted patents recite inventive concepts that are rooted in

computerized location tracking system technology, and overcome problems specifically arising

in the realm of computerized location tracking system technologies.

       38.     The technology claimed in the asserted patents does not preempt all ways of using

location tracking system technology, nor preempt the use of any well-known location tracking

technology, nor preempt any other well-known or prior art technology.

       39.     The asserted patent claims are not directed to any “method of organizing human

activity,” “fundamental economic practice long prevalent in our system of commerce,” nor are

any of the claims “a building block of the modern economy.”

       40.     The PerDiem patents in suit do not take a well-known or established business

method or process and apply it to a general-purpose computer. Instead, the specific systems and

processes described in the asserted patents have no direct corollary to a process that predates the

advent of the Internet.

       41.     The asserted patent claims are directed toward a solution rooted in computer

technology and uses technology, unique to computers and networks, to overcome problems

specifically arising in the realm of computerized location tracking technologies.

       42.     The asserted patent claims are not directed at a mere mathematical relationship or

formula.

       43.     The asserted patent claims cannot be performed by a human, in the human mind,

or by pen and paper.

       44.      Accordingly, each claim of the PerDiem patents in suit recites a combination of

elements sufficient to ensure that each claim, in practice, amounts to significantly more than a
                                                 9
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 10 of 30 PageID #: 124677




claim on an ineligible concept.

                       PERDIEM’S PATENT LITIGATION HISTORY

       45.     The patents-in-suit all claim priority to the U.S. Provisional Patent Application No.

60/752,879, filed on December 23, 2005, all nine patents-in-suit claim priority to that provisional

application.

       46.     The patent family to which the nine patents-in-suit belong are part of a larger

portfolio of patents, with all patents in that portfolio claiming priority to the application filed on

December 23, 2005. Several of the patents within that portfolio have been subject to extensive

federal court litigation in the Eastern District of Texas (the EDTX Litigations) involving eleven

(11) companies who settled with PerDiem after filing more than ten inter partes Reviews (“IPRs”)

challenging the validity of PerDiem’s patent at the United States Patent and Trademark Office

(“USPTO”) based on prior art. All settlements in the EDTX litigations resulted in licensing

agreements where PerDiem was compensated.

       47.     In the EDTX Litigations, Magistrate Judge Payne construed the claims according

to CLAIM CONSTRUCTION MEMORANDUM AND ORDER attached hereto as Exhibit J,

which Order was adopted by Judge Gilstrap.

       48.      In his REPORT AND RECOMMENDATION attached hereto as Exhibit K,

Magistrate Judge Payne confirmed that the claims at issue are eligible subject matter under 35

U.S.C. §101 and that the specification supports the claims under 35 U.S.C. §112, with the

REPORT AND RECOMMENDATION being adopted by Judge Gilstrap.

       49.     The Asserted Patents issued after the USPTO examiner considered the prior art

cited during the prior EDTX Litigations and the IPRs. The Asserted Patents in this action have


                                                 10
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 11 of 30 PageID #: 124678




the same ownership history and patent specification as those reviewed by Judge Gilstrap.

         50.     PerDiem has concluded after careful review of publicly available information that

Defendant’s accused products and services infringe one or more claims of the asserted patents by

applying the adopted claim construction during the EDTX litigations.

                         THE ACCUSED PRODUCTS AND SERVICES

         51.     Defendant makes, uses, sells, offers for sale, and/or imports products and services

that infringe the patents-in-suit. Defendant’s product offering infringes Perdiem’s ELD and geo-

fencing patents.

         52.     More specifically, Defendant’s ELD and geo-fencing products and services are

available through web-based fleet management applications with its ELD products and services

being     marketed     as   Defendant’s    “Linxup”     (https://www.linxup.com/),      “FleetSharp”

(https://www.fleetsharp.com/), “Aware GPS” (https://www.awaregps.com/) and “CommandGPS”

(https://www.commandgps.com/), which provide ELD and geo-fencing products and services

hereafter, “the Accused Products and Services”).

         53.     On information and belief, PerDiem contends that Defendant makes, uses, sells, or

offers for sale products and services that infringe each of the asserted patents, as set forth in more

detail below in connection with Exhibits L through T, which are exemplary infringement claim

charts for the asserted claims of the asserted patents, each of which is incorporated by reference

herein

               PLAINTIFF’S PRE-FILING INTERACTIONS WITH DEFENDANT

         54.     On October 3, 2018, PerDiem’s CEO, Mr. Robert Babayi, sent a letter to

Defendant’s offices in Missouri to inform Defendant that PerDiemCo owned several patents and

to invite business discussions involving Defendant’s Accused Products and Services.
                                                 11
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 12 of 30 PageID #: 124679




        55.     Plaintiff’s letter invited Defendant to review, among others, the ‘941, ‘198, ‘874

and the ‘961 patents (the ‘961 patent is asserted in this action) and the exemplary claim chart

PerDiem provided for the ‘961 patent with that letter to assist Defendant’s understanding how

PerDiem believed its patent claims relate to Defendant’s Accused Products and Services.

        56.     PerDiem followed up on that letter on March 7, 2019, sending a second letter again

inviting Defendant to discuss a license under PerDiem’s patent portfolio.

                           COUNT I – INFRINGEMENT OF THE ‘662 PATENT

        57.      Paragraphs 1 through 56 are incorporated by reference as if fully stated herein.

        58.      Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘662 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the

Accused Products and Services that infringe one or more of the claims ‘662 patent. An exemplary

claim chart detailing the correspondence of every element of claim 1of the ‘662 patent with a

feature of the Defendant Accused Products and Services is attached hereto as Exhibit L, which is

incorporated by reference herein.

        59.     Third parties, including Defendant’s customers, have directly infringed, and

continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ‘662 patent, either

literally and/or under the doctrine of equivalents, by making, using, importing, selling, and/or

offering for sale the Accused Products and Services in the United States so as to infringe one or

more claims of the ‘662 patent.

        60.      Defendant has knowledge and notice of the ‘662 patent and its infringement

through the filing of this action.

        61.     Defendant has induced infringement and continues to induce infringement under
                                                 12
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 13 of 30 PageID #: 124680




35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continue

to actively, knowingly, and intentionally induce, infringement of the ‘662 patent by, for example,

selling or otherwise supplying the Accused Products and Services in the United States with the

knowledge and intent that third parties will use, sell, and/or offer for sale in the United States the

Accused Product and Services, for their intended purpose to infringe the ‘662 patent, with

instructions as to the use of those products and services and guidance as to the specific steps that

must be taken to utilize those products and services, including the provision of interactive data

fields, all with the knowledge and intent to encourage and facilitate infringement through the

dissemination of the Accused Products and Services and/or the creation and dissemination of

documentation and technical information to customers and prospective customers related to those

products and services.

       62.      Defendant has contributed to, and continues to contribute to, the infringement by

third parties, including its customers, of one or more claims of the ‘662 patent, including at least

claim 1, under 35 U.S.C. § 271(c), by, for example, selling and/or offering for sale in the United

States the Accused Products and Services knowing that those products constitute a material part

of the invention or inventions of the ‘662 patent, knowing that those products are especially made

or adapted to infringe the ‘662 patent, and knowing that those products are not staple articles of

commerce suitable for substantial non-infringing use.

       63.     PerDiem has been and continues to be damaged by Defendant’s infringement of the

‘662 patent.

       64.     Having knowledge of the ‘662 patent, Defendant knows, or should know, that

without taking a license to the patents-in-suit, its actions continued to infringe one or more claims

of the ‘662 patent.
                                                 13
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 14 of 30 PageID #: 124681




        65.     Defendant has willfully infringed the ‘662 patent and continues to do so.

        66.     The conduct by Defendant in infringing the ‘662 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                       COUNT II – INFRINGEMENT OF ‘689 PATENT

        67.     Paragraphs 1 through 56 are incorporated by reference as if fully stated herein.

        68.     Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘689 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the

Accused Products and Services that infringe one or more of the claims ‘689 patent. An exemplary

claim chart detailing the correspondence of every element of claim 1 of the ‘689 patent with a

feature of the Defendant’s Accused product offering is attached hereto as Exhibit M, which is

incorporated by reference herein.

        69.     Third parties, including Defendant’s customers, have directly infringed, and

continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ‘689 patent, either

literally and/or under the doctrine of equivalents, by making, using, importing, selling, and/or

offering for sale the Accused Products and Services in the United States so as to infringe one or

more claims of the ‘689 patent.

       70.      Defendant has knowledge and notice of the ‘689 patent and its infringement

through the filing of this action.

        71.     Defendant has induced infringement and continues to induce infringement under

35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continues

to actively, knowingly, and intentionally induce, infringement of the ‘689 patent by, for example,

selling or otherwise supplying the Accused Products and Services in the United States with the
                                                 14
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 15 of 30 PageID #: 124682




knowledge and intent that third parties will use, sell, and/or offer for sale in the United States those

products and services, for their intended purpose to infringe the ‘689 patent, with instructions as

to the use of those products and services and guidance as to the specific steps that must be taken

to utilize those products and services, including the provision of interactive data fields, all with the

knowledge and intent to encourage and facilitate infringement through the dissemination of the

Accused Products and Services and/or the creation and dissemination of documentation and

technical information to customers and prospective customers related to those products and

services.

        71.     Defendant has contributed to, and continues to contribute to, the infringement by

third parties, including their customers, of one or more claims of the ‘689 patent, including at least

claim 1, under 35 U.S.C. § 271(c), by , for example, selling and/or offering for sale in the United

States the Accused Products and Services knowing that those products constitute a material part

of the invention or inventions of the ‘689 patent, knowing that those products are especially made

or adapted to infringe the ‘689 patent, and knowing that those products are not staple articles of

commerce suitable for substantial non-infringing use.

       72.      PerDiem has been and continues to be damaged by Defendant’s infringement of the

‘689 patent.

       73.      Having had prior knowledge of the ‘689 patent, Defendant knows, or should know,

that without taking a license to the patents-in-suit, its actions continued to infringe one or more

claims of the ‘689 patent.

       74.      Defendant has willfully infringed the ‘689 patent and continues to do so.

       75.      The conduct by Defendant in infringing the ‘689 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.
                                                  15
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 16 of 30 PageID #: 124683




                       COUNT III – INFRINGEMENT OF THE ‘941 PATENT

          76.   Paragraphs 1 through 56 are incorporated by reference as if fully stated herein.

          77.   Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘941 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the

Accused Products and Services that infringe one or more of the claims ‘941 patent. An exemplary

claim chart detailing the correspondence of every element of claims 1 and 12 of the ‘941 patent

with a feature of Defendant’s product offering is attached hereto as Exhibit N, which is

incorporated by reference herein.

          78.   Third parties, including Defendant’s customers, have directly infringed, and

continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ‘941 patent, either

literally and/or under the doctrine of equivalents, by making, using, importing, selling, and/or

offering for sale the Accused Products and Services in the United States so as to infringe one or

more claims of the ‘941 patent.

          79.   Defendant had prior knowledge and notice of the ‘941 patent and its infringement

through prior communications with PerDiem and through the filing of the Counterclaims in this

action.

          80.   Defendant has induced infringement and continues to induce infringement under

35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continues

to actively, knowingly, and intentionally induce, infringement of the ‘941 patent by, for example,

selling or otherwise supplying the Accused Products and Services in the United States with the

knowledge and intent that third parties will use, sell, and/or offer for sale in the United States the

Accused Products and Services, for their intended purpose to infringe the ‘689 patent, with
                                                 16
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 17 of 30 PageID #: 124684




instructions as to the use of those products and services and guidance as to the specific steps that

must be taken to utilize those products and services, including the provision of interactive data

fields, all with the knowledge and intent to encourage and facilitate infringement through the

dissemination of the Accused Products and Services and/or the creation and dissemination of

documentation and technical information to customers and prospective customers related to those

products and services.

       81.     Defendant has contributed to, and continues to contribute to, the infringement by

third parties, including their customers, of one or more claims of the ‘941 patent, including at least

claim 1, under 35 U.S.C. § 271(c), by, for example, selling and/or offering for sale in the United

States the Accused Products and Services knowing that those products constitute a material part

of the invention or inventions of the ‘941 patent, knowing that those products are especially made

or adapted to infringe the ‘941 patent, and knowing that those products are not staple articles of

commerce suitable for substantial non-infringing use.

       82.     PerDiem has been and continues to be damaged by Defendant’s infringement of the

‘941 patent.

       83.     Having knowledge of the ‘941 patent, Defendant knows, or should know, that

without taking a license to the patents-in-suit, its actions continued to infringe one or more claims

of the ‘941 patent.

       84.     Defendant has willfully infringed the ‘941 patent and continues to do so.

       85.     The conduct by Defendant in infringing the ‘941 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                         COUNT IV – INFRINGEMENT OF THE ‘966 PATENT

       86.     Paragraphs 1 through 56 are incorporated by reference as if fully stated herein
                                                 17
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 18 of 30 PageID #: 124685




       87.      Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘966 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the

Accused Products and Services that infringe one or more of the claims ‘966 patent. An exemplary

claim chart detailing the correspondence of every element of claims 1 and 6 of the ‘966 patent with

a feature of the Defendant’s Accused product offering is attached hereto as Exhibit O, which is

incorporated by reference herein.

       88.      Third parties, including Defendant’s customers, have directly infringed, and

continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ‘966 patent, either

literally and/or under the doctrine of equivalents, by making, using, importing, selling, and/or

offering for sale the Accused Products and Services in the United States so as to infringe one or

more claims of the ‘966 patent.

       89.      Defendant has knowledge and notice of the ‘966 patent and its infringement

through the filing of this action.

       90.      Defendant has induced infringement and continues to induce infringement under

35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continues

to actively, knowingly, and intentionally induce, infringement of the ‘966 patent by, for example,

selling or otherwise supplying the Accused Products and Services in the United States with the

knowledge and intent that third parties will use, sell, and/or offer for sale in the United States the

Accused Product and Services, for their intended purpose to infringe the ‘966 patent, with

instructions as to the use of those products and services and guidance as to the specific steps that

must be taken to utilize those products and services, including the provision of interactive data

fields, all with the knowledge and intent to encourage and facilitate infringement through the
                                                 18
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 19 of 30 PageID #: 124686




dissemination of the Accused Products and Services and/or the creation and dissemination of

documentation and technical information to customers and prospective customers related to those

products and services.

       91.     Defendant has contributed to, and continues to contribute to, the infringement by

third parties, including their customers, of one or more claims of the ‘966 patent, including at least

claim 1, under 35 U.S.C. § 271(c), by, for example, selling and/or offering for sale in the United

States the Accused Products and Services knowing that those products constitute a material part

of the invention or inventions of the ‘966 patent, knowing that those products are especially made

or adapted to infringe the ‘966 patent, and knowing that those products are not staple articles of

commerce suitable for substantial non-infringing use.

       92.     PerDiem has been and continues to be damaged by Defendant’s infringement of the

‘966 patent.

       93.     Having knowledge of the ‘966 patent, Defendant knows, or should know, that

without taking a license to the patents-in-suit, its actions continued to infringe one or more claims

of the ‘966 patent.

       94.     Therefore, Defendant has willfully infringed the ‘966 patent and continues to do so.

       95.     The conduct by Defendant in infringing the ‘966 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                         COUNT V – INFRINGEMENT OF THE ‘789 PATENT

       96.     Paragraphs 1 through 56 are incorporated by reference as if fully stated herein.

       97.     Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘789 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the
                                                 19
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 20 of 30 PageID #: 124687




Accused Products and Services that infringe one or more of the claims ‘789 patent. An exemplary

claim chart detailing the correspondence of every element of claims 1, 12, and 17 of the ‘789 patent

with a feature of the Defendant’s Accused product offering is attached hereto as Exhibit P, which

is incorporated by reference herein.

       98.      Third parties, including Defendant’s customers, have directly infringed, and

continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ‘789 patent, either

literally and/or under the doctrine of equivalents, by making, using, importing, selling, and/or

offering for sale the Accused Products and Services in the United States so as to infringe one or

more claims of the ‘789 patent.

       99.      Defendant has knowledge and notice of the ‘789 patent and its infringement

through the filing of this action.

       100.     Defendant has induced infringement and continues to induce infringement under

35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continues

to actively, knowingly, and intentionally induce, infringement of the ‘789 patent by, for example,

selling or otherwise supplying the Accused Products and Services in the United States with the

knowledge and intent that third parties will use, sell, and/or offer for sale in the United States the

Accused Product and Services, for their intended purpose to infringe the ‘789 patent, with

instructions as to the use of those products and services and guidance as to the specific steps that

must be taken to utilize those products and services, including the provision of interactive data

fields, all with the knowledge and intent to encourage and facilitate infringement through the

dissemination of the Accused Products and Services and/or the creation and dissemination of

documentation and technical information to customers and prospective customers related to those

products and services.
                                                 20
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 21 of 30 PageID #: 124688




       101.    Defendant has contributed to, and continues to contribute to, the infringement by

third parties, including their customers, of one or more claims of the ‘789 patent, including at least

claim 1, under 35 U.S.C. § 271(c), by, for example, selling and/or offering for sale in the United

States the Accused Products and Services knowing that those products constitute a material part

of the invention or inventions of the ‘789 patent, knowing that those products are especially made

or adapted to infringe the ‘789 patent, and knowing that those products are not staple articles of

commerce suitable for substantial non-infringing use.

       102.    PerDiem has been and continues to be damaged by Defendant’s infringement of the

‘789 patent.

       103.    Having knowledge of the ‘789 patent, Defendant knows, or should know, that

without taking a license to the patents-in-suit, its actions continued to infringe one or more claims

of the ‘789 patent.

       104.    Defendant has willfully infringed the ‘789 patent and continues to do so.

       105.    The conduct by Defendant in infringing the ‘789 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                       COUNT VI – INFRINGEMENT OF THE ‘198 PATENT

       106.    Paragraphs 1 through 56 are incorporated by reference as if fully stated herein.

       107.    Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘198 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the

Accused Products and Services that infringe one or more of the claims ‘198 patent. An exemplary

claim chart detailing the correspondence of every element of claims 1 and 20 of the ‘198 patent

with a feature of the Defendant’s Accused Product and Services is attached hereto as Exhibit Q,
                                                 21
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 22 of 30 PageID #: 124689




which is incorporated by reference herein.

       108.    Third parties, including Defendant’s customers, have directly infringed, and

continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ‘198 patent, either

literally and/or under the doctrine of equivalents, by making, using, importing, selling, and/or

offering for sale the Accused Products and Services in the United States so as to infringe one or

more claims of the ‘198 patent.

       109.    Defendant has had prior knowledge and notice of the ‘198 patent and its

infringement through prior correspondence from counsel for Plaintiff to Defendant and its CEO

and through the filing and service of the Complaint in this action.

       110.    Defendant has induced infringement and continues to induce infringement under

35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continues

to actively, knowingly, and intentionally induce, infringement of the ‘198 patent by, for example,

selling or otherwise supplying the Accused products and services in the United States with the

knowledge and intent that third parties will use, sell, and/or offer for sale in the United States the

Accused Product and Services, for their intended purpose to infringe the ‘198 patent, with

instructions as to the use of those products and services and guidance as to the specific steps that

must be taken to utilize those products and services, including the provision of interactive data

fields, all with the knowledge and intent to encourage and facilitate infringement through the

dissemination of the Accused Products and Services and/or the creation and dissemination of

documentation and technical information to customers and prospective customers related to those

products and services.

       111.    Defendant has contributed to, and continues to contribute to, the infringement by

third parties, including their customers, of one or more claims of the ‘198 patent, including at least
                                                 22
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 23 of 30 PageID #: 124690




claim 1, under 35 U.S.C. § 271(c), by, for example, selling and/or offering for sale in the United

States the Accused Products and Services knowing that those products constitute a material part

of the invention or inventions of the ‘198 patent, knowing that those products are especially made

or adapted to infringe the ‘198 patent, and knowing that those products are not staple articles of

commerce suitable for substantial non-infringing use.

       112.    PerDiem has been and continues to be damaged by Defendant’s infringement of the

‘198 patent.

       113.    Having knowledge of the ‘198 patent, Defendant knows, or should know, that

without taking a license to the patents-in-suit, its actions continued to infringe one or more claims

of the ‘198 patent.

       114.    Defendant has willfully infringed the ‘198 patent and continues to do so.

       115.    The conduct by Defendant in infringing the ‘198 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                  COUNT VII – INFRINGEMENT OF THE ‘874 PATENT

       116.    Paragraphs 1 through 56 are incorporated by reference as if fully stated herein.

       117.    Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘874 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the

Accused Products and Services that infringe one or more of the claims ‘874 patent. An exemplary

claim chart detailing the correspondence of every element of claim 1 of the ‘874 patent with a

feature of the Defendant’s Accused Product and Services is attached hereto as Exhibit R, which is

incorporated by reference herein.

       118.    Third parties, including Defendant’s customers, have directly infringed, and
                                                 23
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 24 of 30 PageID #: 124691




continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ‘874 patent, either

literally and/or under the doctrine of equivalents, by making, using, importing, selling, and/or

offering for sale the Accused Products and Services in the United States so as to infringe one or

more claims of the ‘874 patent.

       119.    Defendant had prior knowledge and notice of the ’874 patent and its infringement

through prior correspondence from counsel for Plaintiff to Defendant and its CEO and through the

filing and service of the Complaint in this action.

       120.    Defendant has induced infringement and continues to induce infringement under

35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continues

to actively, knowingly, and intentionally induce, infringement of the ‘874 patent by, for example,

selling or otherwise supplying the Accused products and services in the United States with the

knowledge and intent that third parties will use, sell, and/or offer for sale in the United States the

Accused Product and Services, for their intended purpose to infringe the ‘874 patent, with

instructions as to the use of those products and services and guidance as to the specific steps that

must be taken to utilize those products and services, including the provision of interactive data

fields, all with the knowledge and intent to encourage and facilitate infringement through the

dissemination of the Accused Products and Services and/or the creation and dissemination of

documentation and technical information to customers and prospective customers related to those

products and services.

       121.    Defendant has contributed to, and continues to contribute to, the infringement by

third parties, including their customers, of one or more claims of the ‘874 patent, including at least

claim 11, under 35 U.S.C. § 271(c), by, for example, selling and/or offering for sale in the United

States the Accused Products and Services knowing that those products constitute a material part
                                                 24
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 25 of 30 PageID #: 124692




of the invention or inventions of the ‘874 patent, knowing that those products are especially made

or adapted to infringe the ‘874 patent, and knowing that those products are not staple articles of

commerce suitable for substantial non-infringing use.

       122.    PerDiem has been and continues to be damaged by Defendant’s infringement of the

‘874 patent.

       123.    Having knowledge of the ‘874 patent, Defendant knows, or should know, that

without taking a license to the patents-in-suit, its actions continued to infringe one or more claims

of the ‘874 patent.

       124.    Defendant has willfully infringed the ‘874 patent and continues to do so.

       125.    The conduct by Defendant in infringing the ‘874 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                 COUNT VIII – INFRINGEMENT OF THE ‘364 PATENT

       126.    Paragraphs 1 through 56 are incorporated by reference as if fully stated herein.

       127.    Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘364 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the

Accused Products and Services that infringe one or more of the claims ‘364 patent. An exemplary

claim chart detailing the correspondence of every element of claims 12 through 14 of the ‘364

patent with a feature of the Defendant’s Accused Product and Services is attached hereto as Exhibit

S, which is incorporated by reference herein.

       128.    Third parties, including Defendant’s customers, have directly infringed, and

continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ‘364 patent, either

literally and/or under the doctrine of equivalents, by making, using, importing, selling, and/or
                                                 25
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 26 of 30 PageID #: 124693




offering for sale the Accused Products and Services in the United States so as to infringe one or

more claims of the ‘364 patent.

       129.     Defendant has knowledge and notice of the ‘364 patent and its infringement

through the filing of this action.

       130.     Defendant has induced infringement and continues to induce infringement under

35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continues

to actively, knowingly, and intentionally induce, infringement of the ‘364 patent by, for example,

selling or otherwise supplying the Accused products and services in the United States with the

knowledge and intent that third parties will use, sell, and/or offer for sale in the United States the

Accused Product and Services, for their intended purpose to infringe the ‘364 patent, with

instructions as to the use of those products and services and guidance as to the specific steps that

must be taken to utilize those products and services, including the provision of interactive data

fields, all with the knowledge and intent to encourage and facilitate infringement through the

dissemination of the Accused Products and Services and/or the creation and dissemination of

documentation and technical information to customers and prospective customers related to those

products and services.

       131.     Defendant has contributed to, and continues to contribute to, the infringement by

third parties, including their customers, of one or more claims of the ‘364 patent, including at least

claims 3-6, 8-10, 12-20, under 35 U.S.C. § 271(c), by, for example, selling and/or offering for sale

in the United States the Accused Products and Services knowing that those products constitute a

material part of the invention or inventions of the ‘364 patent, knowing that those products are

especially made or adapted to infringe the ‘364 patent, and knowing that those products are not

staple articles of commerce suitable for substantial non-infringing use.
                                                 26
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 27 of 30 PageID #: 124694




       132.    PerDiem has been and continues to be damaged by Defendant’s infringement of the

‘364 patent.

       133.    Having knowledge of the ‘364 patent, Defendant knows, or should know, that

without taking a license to the patents-in-suit, its actions continued to infringe one or more claims

of the ‘364 patent.

       134.    Defendant has willfully infringed the ‘364 patent and continues to do so.

       135.    The conduct by Defendant in infringing the ‘364 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                         COUNT IX – INFRINGEMENT OF THE ’961 PATENT

       136.        Paragraphs 1 through 56 are incorporated by reference as if fully stated herein.

       137.    Defendant has directly infringed and continues to directly infringe under 35 U.S.C.

§ 271(a), one or more claims of the ‘961 patent, either literally and/or under the doctrine of

equivalents, by making, using, importing, selling, and/or offering for sale in the United States, the

Accused Products and Services that infringe one or more of the claims ‘961 patent. An exemplary

claim chart detailing the correspondence of every element of claim 33 with a feature of the

Defendant’s Accused Product and Services is attached hereto as Exhibit T, which is incorporated

by reference herein.

       138.        Third parties, including Defendant’s customers, have directly infringed, and

continue to directly infringe under 35 U.S.C. § 271(a), one or more claims of the ’961 patent, either

literally and/or under the doctrine of equivalents, by making, using, selling, and/or offering for

sale the Accused Products and Services in the United States that infringe one or more claims of

the ’961 patent.

       139.        Defendant has had prior knowledge and notice of the ’961 patent and its
                                                   27
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 28 of 30 PageID #: 124695




infringement through prior correspondence from counsel for Plaintiff to Defendant and its CEO

and through the filing and service of the Complaint in this action.

        140.     Defendant has induced infringement and continues to induce infringement under

35 U.S.C. § 271(b). Defendant has actively, knowingly, and intentionally induced, and continues

to actively, knowingly, and intentionally induce, infringement of the ’961 patent by selling or

otherwise supplying the Accused Products and Services with the knowledge and intent that third

parties will use, sell, and/or offer for sale in the United States, for their intended purpose to infringe

the ’961 patent, and with the knowledge and intent to encourage and facilitate infringement

through the dissemination of the Accused Products and Services and/or the creation and

dissemination of documentation and technical information to customers and prospective customers

related to the Accused Products and Services.

        141.     Defendant has contributed and continues to contribute to the infringement by third

parties, including its customers, of one or more claims of the ’961 patent, including at least claim

33, under 35 U.S.C. § 271(c), by selling and/or offering for sale in the United States knowing that

those products constitute a material part of the inventions of the ’961 patent, knowing that those

products are especially made or adapted to infringe the ’961 patent, and knowing that those

products are not staple articles of commerce suitable for substantial non-infringing use.

        142.     PerDiem has been and continues to be damaged by Defendant’s infringement of

the ’961 patent. PerDiem has no adequate remedy to law.

        143.     Having had prior knowledge of the ’961 patent, Defendant knew or should have

known that, without taking a license to the patents-in-suit, its actions continue to infringe one or

more claims of the ’961 patent. Therefore, Defendant has willfully infringed the ’961patent and

continues to do so.
                                                   28
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 29 of 30 PageID #: 124696




          144.    The conduct by Defendant in infringing the ’961 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                                      PRAYER OF RELIEF

      WHEREFORE, PerDiem prays for judgment as follows:

          A.     That Defendant has infringed each of the patents-in-suit;

          B.     That PerDiem be awarded all damages adequate to compensate it for Defendant’s

infringement of the patents-in-suit, such damages to be determined by a jury with pre- judgment

and post-judgment interest;

          C.     A judgment that the infringement was willful and that such damages be trebled

pursuant to 35 U.S.C. § 284;

          D.     An order permanently enjoining Defendant and its officers, agents, servants and

employees, privies, and all persons in concert or participation with it, from further infringement of

the patents-in-suit;

          E.     That this case be declared an exceptional case within the meaning of 35 U.S.C. §

285 and that PerDiem be awarded attorney fees, costs, and expenses incurred relating to this action;

and

          F.     That PerDiem be awarded such other and further relief as this Court deems just and

proper.

                                      DEMAND FOR JURY TRIAL

                 PerDiem hereby demands a trial by jury on all issues so triable.

                                                          Respectfully submitted,


                                                          OFFIT KURMAN, P.A.

                                                 29
Case 1:99-mc-09999 Document 1226 Filed 10/29/20 Page 30 of 30 PageID #: 124697




October 29, 2020                                /s/ Anthony N. Delcollo
                                                Anthony N. Delcollo, Esquire (DE 5688)
                                                222 Delaware Avenue, Suite 1105
                                                Wilmington, DE 19801
                                                302.351.0903 (p)
                                                adelcollo@offitkurman.com

                                                Attorneys for Plaintiff PerDiemCo, LLC


Of Counsel:
James D. Berquist (Pro hac vice pending)
Donald L. Jackson (Pro hac vice pending)
Davidson Berquist Jackson & Gowdey LLP
8300 Greensboro Dr., Suite 500
McLean, VA 22102
571-765-7700 (p)
Jay.Berquist@davidsonberquist.com
Don.Jackson@davidsonberquist.com




                                           30
